Citation Nr: 0004132	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-03 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the hands. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from March 1979 to January 
1986, and from July 1991 to January 1992.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

In March 1999, the RO determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for post-traumatic stress 
disorder and priapism, and denied increased evaluations for 
disabilities of the right and left shoulders.  A Notice of 
Disagreement to these decisions was received in June 1999.  
The claims folder does not contain a Statement of the Case 
addressing these latter issues and consequently, the only 
issue currently before the Board is the issue on the front 
page of this decision.  The claims of service connection for 
post-traumatic stress disorder and priapism and increased 
evaluations for disabilities of the right and left shoulders 
are addressed in the REMAND which follows the ORDER of the 
decision below.


FINDINGS OF FACT

1.  An unappealled rating decision in March 1994 denied a 
claim to reopen a claim of service connection for arthritis 
of the hands, previously denied in June 1992.

2.  Evidence received since the March 1994 decision includes 
a medical opinion that inflammatory osteoarthritis is related 
to the veteran's inflammatory bowel disease. 

3.  The veteran is service-connected for irritable bowel 
syndrome.





CONCLUSIONS OF LAW

1.  The March 1994 RO decision denying the veteran's claim to 
reopen a claim of service connection for arthritis of the 
hands, is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  The evidence received since the March 1994 rating 
decision is new and material, and the veteran's claim for 
arthritis of the hands is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7104 (West 1991); 38 C.F.R. §§ 3.102, 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for arthritis of the hands is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he has submitted new 
and material evidence sufficient to reopen his claim for 
service connection for arthritis of the hands, and that the 
claim should be granted.  

In June 1992, the RO denied service connection for arthritis 
of the hands.  The RO determined that the veteran's arthritis 
of the hands existed prior to entry and was not aggravated 
thereby.  In March 1994, the RO denied reopening the 
veteran's claim on the grounds that no new and material 
evidence had been submitted.  The evidence of record 
consisted of service medical records, a VA examination report 
dated in April 1992 that contained a diagnosis of 
osteoarthritis of both hands, and VA treatment records from 
April 1992 to October 1993 that noted continuing treatment 
for arthritis of the hands.  The veteran was notified of the 
RO's decision in March 1994, and filed his notice of 
disagreement in July 1994.  He did not, however, file a 
substantive appeal and the decision became final.  See 
38 U.S.C.A. § 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999); Person v. Brown 5 Vet. App. 449, 450 (1993).  

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis musts be 
applied.  See Elkins v. West, 12 Vet. App.
209, 214-5 (1999); Winters v. West, 12 Vet. App. 203, 206-7 
(1999); Hodge, supra. The first step is to determine whether 
new and material evidence has been received, under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded, 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-6 (1995). Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(a) has been met. 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The evidence received since March 1994 consists for 
the most part of post-service evidence of arthritis.  This 
evidence is not new and material since it merely confirms 
that the veteran has arthritis of the hands, a fact that had 
already been established in earlier rating decisions.  In 
addition, however, the veteran also submitted an August 1998 
statement from a VA physician who wrote that the veteran had 
"inflammatory arthritis and likely arthritis [sic] related 
to his inflammatory bowel disease."  Since the veteran is 
service-connected for irritable bowel syndrome, this 
statement constitutes new and material evidence, that, in 
connection with evidence already of record, is so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim.  

The earlier rating decisions determined that osteoarthritis 
existed prior to service and was not aggravated thereby.  The 
new evidence suggests a new theory of service connection, 
since it provides competent evidence that, even if arthritis 
existed prior to service, it was aggravated by a service-
connected disability.  The veteran's claim is therefore 
reopened.  

In addition, the Board finds that the veteran's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
arthritis of the hands is reopened, and the claim is well 
grounded; to this extent, the appeal is granted.


REMAND

New and material evidence having been submitted to reopen the 
claim for service connection for arthritis of the hands, the 
claim is reopened and REMANDED for de novo review.  As the 
Board has determined that the veteran's claim is "well 
grounded," VA has a duty to assist him in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.103 (1999).  

The Board notes that the author of the August 1998 medical 
opinion that inflammatory arthritis is related to the 
veteran's service-connected irritable bowel syndrome did not 
state whether she was referring specifically to the veteran's 
arthritis of the hands.  In addition, she does not provide a 
rationale for her opinion.  It is the Board's judgment that 
additional development is therefore warranted.  If the 
medical evidence of record is insufficient, the Board is 
always free to supplement the record by seeking an advisory 
opinion or order a medical examination that clearly support 
its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  An examination that includes an opinion 
addressing the contended causal relationship is warranted. 

The Board further notes that, in March 1999, the RO 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for post-traumatic stress disorder and priapism, 
and denied increased evaluations for disabilities of the 
right and left shoulders.  A Notice of Disagreement to these 
decisions was received in June 1999.  The claims folder does 
not contain a Statement of the Case.  Thus, the record shows 
that the veteran has effectively initiated an appeal from the 
above-cited rating decision.  Appropriate action, including 
issuance of a Statement of the Case, is therefore necessary 
with regard to those issues.  38 C.F.R. § 19.26.  (1999)  
Although the Board has in the past referred such matters to 
the RO for appropriate action, the Court has held that the 
proper course of action is to remand the matter to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should contact the VA 
physician who authored the August 1998 
opinion and request that she state 
whether it is at least as likely as not 
that the veteran's arthritis of the hands 
is secondary to, or has been aggravated 
by, service-connected irritable bowel 
syndrome.  The physician is requested to 
review all the medical evidence in the 
claims folder, and to provide a complete 
rationale for her opinion.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1999), the claims file, must be 
made available to the physician for 
review.

2.  Thereafter, the veteran should be 
afforded a VA examination for the purpose 
of determining the etiology of his 
arthritis of the hands.  The examiner is 
requested to state whether it is at least 
as likely as not that the veteran's 
arthritis of the hands is secondary to, 
or has been aggravated by, service-
connected irritable bowel syndrome.  The 
physician is requested to provide a 
complete rationale for his or her 
opinion.  The examiner is requested to 
review all the medical evidence in the 
claims folder, to include the August 1998 
medical statement that inflammatory 
arthritis is related to the veteran's 
service-connected irritable bowel 
syndrome. The claims file must be made 
available to the examiner for review.

3.  Following completion of the above 
action, the claim of entitlement to 
service connection for arthritis of the 
hands should be readjudicated on the 
merits.  If the claim is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

4.  The RO should also take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the denial of 
entitlement to service connection for 
post-traumatic stress disorder and 
priapism, and denied increased 
evaluations for disabilities of the right 
and left shoulders by the rating decision 
of March 1999.  The veteran and his 
representative should be clearly advised 
of the need to file a timely Substantive 
Appeal if the veteran wishes to complete 
an appeal from that determination.

The purpose of this REMAND is to obtain additional 
development, and to comply with procedural due process of 
law, to include complying with the holding of the Court in 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

